Exhibit 10.14

 

LeapFrog Enterprises, Inc.
Restricted Stock Unit Award Grant Notice
(2002 Non-Employee Directors' Stock Award Plan)

 

LeapFrog Enterprises, Inc. (the “Company”), pursuant to its 2002 Non-Employee
Directors’ Stock Award Plan, as amended (the “Plan”), hereby awards to
Participant a Restricted Stock Unit Award for the number of stock units set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth herein and in the Plan and the Restricted Stock Unit
Award Agreement, both of which are attached hereto and incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Restricted Stock Unit Award Agreement.
Except as explicitly provided herein, in the event of any conflict between the
terms in the Award and the Plan, the terms of the Plan shall control.

 

Participant:     Date of Grant:     Grant Number:     Vesting Commencement Date:
    Number of Stock Units Subject to Award:     Consideration: Participant’s
Services  

 

Vesting Schedule:
__________________________________________________________________.  
Notwithstanding the foregoing, vesting shall terminate upon the Participant’s
termination of Continuous Service.     Issuance Schedule: The shares of Class A
Common Stock to be issued in respect of the Award will be issued in accordance
with the issuance schedule set forth in Section 7 of the Restricted Stock Unit
Award Agreement.     Taxes: The Participant understands and agrees that the
Participant is solely responsible for any and all income, excise or other taxes
imposed on the Participant with respect to the Award.

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Award Agreement and the Plan. Participant
further acknowledges that as of the Date of Grant, this Restricted Stock Unit
Grant Notice, the Restricted Stock Unit Award Agreement and the Plan set forth
the entire understanding between Participant and the Company regarding the Award
and supersedes all prior oral and written agreements on that subject.

 

LeapFrog Enterprises, Inc.   Participant:         By:         Signature  
Signature           Title:      Date:              Date:        

  

Attachments: Restricted Stock Unit Award Agreement, 2002 Non-Employee Directors’
Stock Award Plan

 



 

 



 

LeapFrog Enterprises, Inc. 

2002 Non-Employee Directors’ Stock Award Plan

 

Restricted Stock Unit Award Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement and in consideration of your services,
LeapFrog Enterprises, Inc. (the “Company”) has awarded you a Restricted Stock
Unit Award (the “Award”) under its 2002 Non-Employee Directors’ Stock Award
Plan, as amended (the “Plan”). Your Award is granted to you effective as of the
Date of Grant set forth in the Grant Notice for this Award. This Restricted
Stock Unit Award Agreement shall be deemed to be agreed to by the Company and
you upon the electronic acceptance or signing by you of the Restricted Stock
Unit Grant Notice to which it is attached. Capitalized terms not explicitly
defined in this Restricted Stock Unit Award Agreement shall have the same
meanings given to them in the Plan or the Grant Notice, as applicable. Except as
otherwise explicitly provided herein, in the event of any conflict between the
terms in this Restricted Stock Unit Award Agreement and the Plan, the terms of
the Plan shall control. The details of your Award, in addition to those set
forth in the Grant Notice and the Plan, are as follows.

 

1.           Grant of the Award. This Award represents the right to be issued on
a future date the number of shares of the Company’s Class A Common Stock that is
equal to the number of stock units indicated in the Grant Notice (the “Stock
Units”). This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company (other than past and future services to the Company)
with respect to your receipt of the Award, the vesting of the Stock Units or the
delivery of the Common Stock to be issued in respect of the Award.

 

2.           Vesting. Subject to the limitations contained herein, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the
unvested Stock Units as of the date of such termination will be forfeited at no
cost to the Company and you will have no further right, title or interest in the
Stock Units or the shares of Class A Common Stock to be issued in respect of the
Award.

 

3.           Change in Control. If a Change in Control (as defined in the Plan)
occurs and as of, or within twelve (12) months after, the effective time of such
Change in Control, your Continuous Service is involuntarily terminated by the
Company or you are required to resign by the terms of the Change in Control, the
Company or the acquiring entity pursuant to the Change in Control, then any
unvested Stock Units will accelerate and become fully vested on the date of your
termination.

 

4.           Number of Shares.

 

(a)          The number of Stock Units subject to your Award may be adjusted
from time to time for capitalization adjustments, as provided in Section 12 of
the Plan.

 

(b)          Any additional Stock Units that become subject to the Award
pursuant to this Section 3 and Section 7, if any, shall be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
Stock Units covered by your Award.

 

(c)          Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Class A Common Stock shall be created
pursuant to this Section 3. The Board shall, in its discretion, determine an
equivalent benefit for any fractional shares or fractional shares that might be
created by the adjustments referred to in this Section 3.

 

1

 

          

5.           Securities Law Compliance. You may not be issued any shares in
respect of your Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

 

6.           Transfer Restrictions. Your Award is not transferable, except by
will or by the laws of descent and distribution. In addition to any other
limitation on transfer created by applicable securities laws, you agree not to
assign, hypothecate, donate, encumber or otherwise dispose of any interest in
any of the shares of Class A Common Stock subject to the Award until the shares
are issued to you in accordance with Section 7 of this Agreement. After the
shares have been issued to you, you are free to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in such shares provided that any
such actions are in compliance with the provisions herein and applicable
securities laws. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Class A Common Stock to which you were entitled at the time
of your death pursuant to this Agreement.

 

7.           Date of Issuance. The Company will deliver to you a number of
shares of the Company’s Class A Common Stock equal to the number of vested Stock
Units subject to your Award, including any additional Stock Units received
pursuant to Section 2 above that relate to those vested Stock Units on the
applicable vesting date(s). However, if a scheduled delivery date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day. Notwithstanding the foregoing, in the event that
(i) you are subject to the Company’s policy permitting officers and directors to
sell shares only during certain “window” periods, in effect from time to time
(the “Policy”) or you are otherwise prohibited from selling shares of the
Company’s Class A Common Stock in the public market and any shares covered by
your Award are scheduled to be delivered on a day (the “Original Distribution
Date”) that does not occur during an open “window period” applicable to you or a
day on which you are permitted to sell shares of the Company’s common stock
pursuant to a written plan that meets the requirements of Rule 10b5-1 under the
Exchange Act, as determined by the Company in accordance with the Policy, or
does not occur on a date when you are otherwise permitted to sell shares of the
Company’s common stock on the open market, and (ii) the Company elects not to
satisfy its tax withholding obligations by withholding shares from your
distribution, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business day of
the next occurring open “window period” applicable to you pursuant to such
policy (regardless of whether you are still providing continuous services at
such time) or the next business day when you are not prohibited from selling
shares of the Company’s Class A Common Stock in the open market, but in no event
later than the fifteenth (15th) day of the third calendar month of the calendar
year following the calendar year in which the shares covered by the Award vest.
Delivery of the shares pursuant to the provisions of this Section 7(a) is
intended to comply with the requirements for the short-term deferral exemption
available under Treasury Regulations Section 1.409A-1(b)(4) and shall be
construed and administered in such manner. The form of such delivery of the
shares (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company. The provisions in this Agreement for
delivery of the shares in respect of the Award are intended to provide a basis
for exemption from the requirements of Section 409A of the Code and any state
law of similar effect (collectively “Section 409A”) so that the delivery of the
shares will not trigger the additional tax imposed under Section 409A, and any
ambiguities herein will be so interpreted.

 

8.           Dividends. You may become entitled to receive payments equal to any
cash dividends and other distributions paid with respect to a corresponding
number of shares to be issued in respect of the Stock Units covered by your
Award, which cash payments shall be subject to the same forfeiture restrictions
as apply to the Stock Units and shall be paid at the same time that the
corresponding shares are issued in respect of your vested Stock Units, provided
that if any such dividends or distributions are paid in shares, then you will
automatically be granted a corresponding number of additional Stock Units
subject to the Award (the “Dividend Units”), and further provided that such
Dividend Units shall be subject to the same forfeiture restrictions and
restrictions on transferability, and same timing requirements for issuance of
shares, as apply to the Stock Units subject to the Award with respect to which
the Dividend Units relate.

 

2

 

              

9.           Restrictive Legends. The shares issued in respect of your Award
shall be endorsed with appropriate legends determined by the Company.

 

10.         Award not a Service Contract.

 

(a)          Your Continuous Service with the Company or an Affiliate is not for
any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice.  Nothing in this Restricted Stock Unit Award Agreement (including, but
not limited to, the vesting of your Award pursuant to the schedule set forth in
Section 2 herein or the issuance of the shares in respect of your Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Restricted Stock Unit Award Agreement or the Plan shall:  (i) confer
upon you any right to continue in affiliation with the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
or (iii) confer any right or benefit under this Restricted Stock Unit Award
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan.

 

(b)          By accepting this Award, you acknowledge and agree that the right
to continue vesting in the Award pursuant to the schedule set forth in Section 2
is earned only by continuing as a director at the will of the Company (not
through the act of being elected, being granted this Award or any other award or
benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”).  You further
acknowledge and agree that such a reorganization could result in the termination
of your Continuous Service and the loss of benefits available to you under this
Restricted Stock Unit Award Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Restricted Stock Unit Award Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an director for the term of this Agreement, for any period, or at
all.

 

11.         Taxes. The Participant understands and agrees that the Participant
is solely responsible for any and all income, excise or other taxes imposed on
the Participant with respect to the Award.

 

12.         Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the shares to be issued pursuant to this Agreement until
such shares are issued to you pursuant to Section 7 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

13.         Other Documents. You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting officers
and directors to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

14.         Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

3

 

             

 15.         Miscellaneous.

 

(a)          The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

 

(b)          You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)          You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.

 

(d)          This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)          All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

16.         Governing Plan Document. Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.
Except as expressly provided herein, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.

 

17.         Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

18.         Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 



4

